department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-1563-98 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel deborah a butler assistant chief_counsel field service cc dom fs from subject captive insurance transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer country a x y z date date date date date date date year year year year year year year tl-n-1563-98 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel m n p q r s 1xx 2yy aa bb cc dd ee ff gg hh ii issues whether the captive insurance transactions at issue are insurance for federal tl-n-1563-98 income_tax purposes conclusions as set forth infra further factual development is necessary facts on date we responded to your request for field_service_advice concerning whether a series of transactions between taxpayer and x were insurance for federal_income_tax purposes in accordance with our advice the revenue_agent drafted a form 886a explanation of items which discusses the issues set forth in this case and concludes that the transactions are not insurance you have requested that we address the agent’s conclusions the years in issue are year sec_25 through in year taxpayer organized x a foreign_corporation domiciled in country a for the purpose of reinsuring policies which covered the risks of taxpayer’s independently-owned dealers x continues to be wholly-owned by taxpayer effective date year x elected to be treated as a domestic insurance_company under sec_953 and began filing its income_tax_liability on taxpayer’s consolidated_income_tax_return x’s headquarters were thereafter moved from country a to the united_states where it shared facilities with taxpayer’s financial division in year x entered into its first two direct insurance policies the first was a directors' and officers' liability policy dolp which covered taxpayer on a claims-made basis and provided prior acts coverage for events occurring on or after date year the policy was issued on date year for a one-year term and was renewed for terms ending at the close of the calendar_year for year sec_23 through on or about date year x entered its second direct insurance_policy an occurrence-based comprehensive general liability policy cglp which provided coverage for taxpayer and taxpayer’s subsidiaries there were three classifications of coverage under the cglp product_liability auto liability and general liability taxpayer paid a premium for the initial cglp in the amount of dollar_figurea the term prior acts refers to coverage for claims arising from events which occurred before the beginning of the policy period for claims-made liability policies prior acts coverage ensures coverage of claims made during the policy period for events which occurred before the policy was in force see harvey w rubin dictionary of insurance terms pincite barron’s tl-n-1563-98 under the initial cglp policy x agreed to provide coverage for events occurring from date year through date year thus as with the dolp the cglp provided retroactive coverage for loss events which had occurred before the policy’s effective date the policy was renewed for terms ending at the close of the calendar_year for year sec_23 through product_liability constituted most of the expected ultimate liability under the cglp as of the close of calendar_year the cglps entered into between year and year limited x’s liability for covering taxpayer’s losses the premiums_paid by taxpayer and x’s limitation of liability with respect to each cglp are as follows coverage period premium limit of x’s aggregate liability date year to date year date to date year year year year dollar_figurea dollar_figurec dollar_figuree dollar_figureg dollar_figurei dollar_figureb dollar_figured dollar_figuref dollar_figureh dollar_figurej dollar_figurek year taxpayer also purchased excess of loss policies from unrelated insurers these policies provided coverage for taxpayer to the extent that its losses exceeded a certain amount typically an amount far greater than x’s limitation of coverage under the cglp thus these policies provided coverage to taxpayer for extraordinarily catastrophic claims dollar_figurel as indicated in the table above x’s limitation of liability under the initial cglp was dollar_figureb the dollar_figure years covered under the initial policy were broken into different periods each having a separate aggregate limit to liability taxpayer has hired an actuary z to perform annual actuarial reviews of its liability exposures for the period date year through date year z’s reports for year sec_24 and sec_25 reflect that taxpayer’s loss data dating back to year was used in z’s projection methodologies this body of relevant experience coupled with related data gathered from insurance industry sources enabled z to estimate taxpayer’s ultimate losses and project the timing of loss payments accordingly z’s reports tl-n-1563-98 contain projections of taxpayer’s ultimate losses and allocated loss adjustment expenses alae x’s administrative management firm y also developed an anticipated loss and alae payment pattern at or about the time that the initial cglp was formed in year to do so y analyzed taxpayer’s historical loss payment data from year to year from these development factors y generated an overall expected payment pattern y expanded its analysis to show anticipated loss payments from x to taxpayer on an annual basis for the contract from year through year you have raised the concern that taxpayer set x’s aggregate liability limit under the cglps at a level which taxpayer knew would be exceeded in effect taxpayer and x knew in advance what x’s liabilities would be under the cglps in this regard the agent contends that taxpayer’s anticipated losses and alae range from 1xx to 2yy of the cglp’s limit of liability with respect to claims occurring from date year onward the agent further contends that for federal_income_tax purposes x has generally claimed deductions attributable to its loss_reserves up to the aggregate loss limitation under the policy see sec_832 b b allowing insurers to reduce premium income by the amount of losses_incurred the agent explains that x established annual loss_reserves in an amount equal to its maximum liability under the cglp as a result y’s and z’s projection that taxpayer’s losses for each policy year would exceed x’s limitation of liability for the following reasons the agent asserts that the cglps for the years in issue did not involve sufficient risk transferring to be considered insurance the agent argues that the cglps appear to be financing transactions rather than insurance transactions taxpayer’s premium paid to x will be sufficient to fund the payment of losses covered by the cglp up to the policy’s aggregate loss limit as long as x invests the premiums it received at a rate greater than m and the anticipated loss_payment_pattern does not accelerate appreciably the only exception is the contract effective for year which requires portfolio earnings_of n for that contract the ratio of premium to x’s aggregate loss limit is p for all other policy years that ratio has ranged from q to r x’s portfolio earnings rate have averaged approximately s an amount which exceeds m but is slightly less than n as mentioned the cglp provides coverage for both taxpayer and its subsidiaries in this regard taxpayer charges each subsidiary their portion of the premium this allocation is based on criteria developed by taxpayer and is subject_to periodic modification for liability coverages the premium breakout between taxpayer and its subsidiaries is as follows tl-n-1563-98 policy year taxpayer subsidiaries year aa dd year bb ee year cc ff apart from insuring taxpayer and its subsidiaries x reinsured the risks of taxpayer’s independently-owned dealers during the years in issue the agent calculates that the portion of x’s premiums earned that are attributable to the risks of these unrelated dealers is gg for year hh for year and ii for year x is adequately capitalized and taxpayer has no duty to indemnify parties if x lacks sufficient funds to meet its obligations the agent has proposed disallowance of the deductions claimed by taxpayer and its subsidiaries for insurance premiums_paid to x for the taxable_year sec_25 through you have requested our advice concerning taxpayer’s treatment of the insurance premiums_paid to x for those years although these are captive insurance transactions the revenue_agent has not focused exclusively on the relationship of the parties for the purpose of determining whether the transactions are insurance see revrul_77_316 1977_2_cb_53 as mentioned the agent also argues that since taxpayer’s losses were almost certain to exceed x’s liability limits under the policies the policies transferred timing and investment risks rather than true insurance risks accordingly the agent concludes that the transactions should not be treated as insurance for federal_income_tax purposes law and analysis premiums_paid for insurance are deductible if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in order to be characterized as insurance 312_us_531 914_f2d_396 3rd cir furthermore the transaction must involve an insurance risk and must involve insurance in a commonly accepted sense amerco inc v commissioner 96_tc_19 aff’d 979_f2d_162 9th cir the deductibility of the amounts paid_by taxpayer to x will depend upon whether the policies are insurance transactions in our prior advice we explained to you the service’s current position concerning captive insurance with few exceptions discussed infra in case development hazards and other considerations case development section the agent’s tl-n-1563-98 proposed conclusions reflect a proper understanding of this position in addition we explained to you in our prior advice the service’s current position with respect to risk_distribution the agent’s proposed conclusions also reflect a proper understanding of this position in our prior advice we also addressed whether taxpayer and its subsidiaries transferred insurance risk to x without regard to the ownership relationship of the parties the agent has concluded that because x’s maximum liability to taxpayer and its subsidiaries under the cglp is far less than the actual losses that taxpayer and its subsidiaries expect to incur taxpayer and its subsidiaries did not transfer insurance risk to x in particular the agent has concluded that because taxpayer is nearly certain that x will pay losses equal to its maximum liability under the cglp the contract involves timing and investment risk rather than insurance risk although the agent’s conclusions are consistent with our prior advice no court has addressed this issue accordingly we have set forth additional considerations infra in the case development section lastly in our prior advice we considered whether any of the transactions at issue could be considered shams we recommended additional factual development with respect to that issue after we issued our prior advice the tax_court released its opinion in united parcel service of america v commissioner tcmemo_1999_268 ups the court in ups treated as a sham a seemingly valid insurance transaction on the basis that the transaction was tax-motivated and resulted in an impermissible assignment_of_income the taxpayer in ups was a shipper which offered protection to its customers for lost or damaged packages ups charged its customers a fee for this service generating a significant profit approximately of the amount charged was actually devoted to paying claims while ups retained the remainder ups then decided to transfer these profits offshore it accomplished this by insuring the risks of its customers through a commercial insurance_company which then reinsured the risks through a newly-formed bermuda reinsurance company affiliated with ups thus the profits were shifted from ups to the commercial insurer which took a small percentage and then to ups' offshore subsidiary after this transaction ups did not include any of the profits in its income the commercial insurer was liable to ups’s customers if the offshore reinsurance subsidiary lacked sufficient funds to cover losses therefore some minimal risk had been shifted the tax_court concluded that the entire transaction was a tax-motivated sham and ups did not own the reinsurer rather ups and the reinsurer were controlled by common shareholders tl-n-1563-98 an impermissible assignment_of_income thus the court concluded that none of the amounts paid to the commercial insurer were for insurance although the court acknowledged that some theoretical risk had been transferred in this regard the court specifically discussed the vastly inflated price paid_by ups to the commercial insurer relative to the remote risk transferred the court explained that the arrangement did not sufficiently reduce ups’ financial exposure to be regarded as having economic_substance in the present case due to x’s limitation of liability the cglps appear to involve minimal risk shifting and considerable tax benefits in light of the court’s opinion in ups the service in this case could challenge taxpayer’s characterization of the cglps as insurance on the basis that the cglps were primarily tax-motivated and lacked economic_substance we have set forth additional considerations in this regard infra in the case development section case development hazards and other considerations in our prior advice we explained that under the case law applicable to captive insurance transactions a court in this case will view the amount of unrelated business assumed by x as a significant factor in determining whether x insured taxpayer and its subsidiaries the strongest argument raised by the agent is that risk shifting is not present with respect to the cglp because the losses of taxpayer and its subsidiaries are certain to exceed the limitation of liability under the contract no court has addressed this issue as mentioned in our prior advice a court will likely assume that an agreement to provide coverage for events which have not yet occurred involves shifting of risk nevertheless the proposed form 886-a correctly explains that the principles underlying the agent’s conclusions therein have been recognized within the insurance industry which will not treat as insurance any purported reinsurance transaction that appears to transfer insurance risk but merely transfers timing and investment risk american inst of certified public accountants accounting and reporting for reinsurance of short-duration and long-duration contracts financial_accounting standards no tl-n-1563-98 the difficulty in this case will be quantifying the amount of risk that must be shifted to a putative insurer in order to qualify as insurance for tax purposes on pp of the proposed form 886-a the agent discusses extensively the potential cash flows from the transactions the schedule appearing on p of the proposed form 886-a reflects potential losses on the relevant contract only where the payments are accelerated by two years those losses would be timing losses and not underwriting losses on pp and of the proposed form 886-a the agent explains why there is no reasonable possibility of a significant underwriting_loss on the transaction the term no reasonable possibility of an underwriting_loss is not self-explanatory in the context of a policy where the insured pays a premium to cover a layer of losses we believe that standard means that there is a reasonable possibility that the insurer will have to pay out in losses_and_expenses more than the premiums it receives plus the investment_income it can expect to have earned on those premiums we also conclude that the service should frame this particular issue in the context of the tax court’s opinion in ups if the service in this case can establish that there is little or no possibility that x will incur an underwriting_loss under the cglps the court will most likely call into question whether the transaction was tax-motivated and lacked economic_substance in this regard we doubt that taxpayer entered into the cglps for the same reasons that parties typically enter into insurance transactions ie to shift for a sum certain the costs associated with potential future loss events as mentioned in our previous advice the transactions raise the following questions tl-n-1563-98 in addition to the agent’s concluding that there was no reasonable possibility that x could suffer a loss under the arrangement on p of the proposed form 886-a the agent notes that taxpayer was required to keep certain records of occurrences which are likely to cause a payment under the policy and to forward summaries of those records to the x at the start of each year the agent points out that section ix of the cglp provides that x shall indemnify the insured for payments of ultimate net_loss as soon as practicable after receipt of such report to the extent that amounts of ultimate net_loss paid to date have not been indemnified by x the agent then concludes that claims or occurrences of which taxpayer might be aware need not be subject_to reimbursement until january of the following year and implies strongly that the delay in payment will cause the contract not to qualify as an insurance_contract we agree that contractual provisions in a reinsurance contract which delay timely reimbursement to the ceding insurer can preclude the contract from shifting a risk of loss if a purported insurer is permitted to retain the insured’s funds long enough it will be able to generate enough investment earnings to eliminate the possibility that it will incur a financial loss on the transaction it seems unlikely in this case that taxpayer’s holding x’s funds until the beginning of the year succeeding the year of loss will guarantee that any potential loss that otherwise might be inherent in the arrangement will be eliminated lastly we recommend that the term duh be removed from p of the agent’s proposed form 886-a please call if you have any further questions deborah a butler assistant chief_counsel field service by joel e helke chief financial institutions and products branch
